Citation Nr: 1813888	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-46 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Brendan Garcia, Attorney at Law


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1960 to August 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

After the RO last considered the appeal in the August 2016 Statement of the Case (SOC), the Veteran has submitted a private medical opinion.  The Veteran also submitted a waiver of RO consideration for this evidence in January 2018.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2017).  In any event, there is now an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of a Substantive Appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence.  See 38 U.S.C. § 7105(e)(1) (2012).  In the present case, the Veteran's Substantive Appeal was received in September 2016, which is after the February 2, 2013 effective date of the new statute.  Thus, no waiver of RO consideration is necessary for the private medical opinion submitted by the Veteran.        

Finally, the Board recognizes that in his October 2015 Notice of Disagreement (NOD) (VA Form 21-0958) for his bilateral hearing loss, the Veteran attempts to raise the issue of service connection for tinnitus.  In this regard, effective on and after March 24, 2015, VA updated the regulations concerning the filing of claims.  See 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  In part, VA replaced the informal/formal claims process with a standardized and more formal process.  See 79 Fed. Reg. at 57,663-64; see also 38 C.F.R. § 3.155 (2017).  As a result of the rulemaking, a complete claim on an application form is required for all types of claims.  38 C.F.R. § 3.155(d).  Therefore, the Veteran and his attorney are advised that any claim for service connection for tinnitus must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has current bilateral hearing loss disability for VA compensation purposes.

2.  There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran's bilateral hearing loss disability is the result of hazardous noise exposure from gunfire, due to his in-service duties as an infantryman, while serving in the early 1960s with the U.S. Army.   


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 1154(a), 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).   

In the decision below, the Board has granted the Veteran's claim for service connection for bilateral hearing loss disability.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to this issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  In the present case, sensorineural hearing loss is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if sensorineural hearing loss is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  

Service connection for an enumerated "chronic disease" such as sensorineural hearing, listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  "The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and [VA adjudicators] must be determined on a case-by-case basis.  Id.

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

In adjudicating claims for VA benefits, the burden of proof only requires an "approximate balance" of the evidence for and against a claim.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991). This low standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Upon review of the evidence of record, the Board finds that service connection for bilateral hearing loss disability is warranted.  

As to the first requirement for a service-connection claim, the Veteran meets the criteria for proof of a current disability for bilateral hearing loss.  See 38 U.S.C. § 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  Specifically, a May 2015 VA audiology examination revealed bilateral sensorineural hearing loss disability according to the clear, established requirements of 38 C.F.R. § 3.385.  Thus, the existence of a current disability is undisputed for bilateral hearing loss. 

As to the second requirement of in-service incurrence, service treatment records (STRs) dated from 1960 to 1963 are negative for any complaint, treatment, or diagnosis of hearing loss disability under § 3.385 in either ear.  This fact is not in dispute.  However, aside from whispered-voice testing, it is unclear whether the Veteran's July 1963 separation audiogram actually utilized audiometric testing.  The Director of the VA Compensation and Pension Service also observed in Training Letter 10-02 that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  See Training Letter 10-02 (issued in March 2010).  However, the Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS a light weapons infantryman involved a "high" probability of noise exposure during service.  Moreover, the Veteran has credibly described in-service exposure as an infantryman to hazardous noise and acoustic trauma from gunfire training.  His service personnel records (SPRs) confirm he frequently was exposed to loud gunfire for three years from machine guns, M-14 rifles, and rocket launchers during training exercises as an infantryman.  He claims he did not wear hearing protection during service.  Therefore, in-service hazardous noise exposure is consistent with the places, types, and circumstances of his service as a light weapons infantryman, as shown by service records, his MOS, and all pertinent lay evidence.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).  

In any event, the Board emphasizes that to establish service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  That is, a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  See also 38 U.S.C. 1113(b); 38 C.F.R. 3.303(d).  Therefore, the lack of evidence of bilateral hearing loss disability per § 3.385 during active service is not fatal to the Veteran's claim; it is merely one factor to be considered. 

As to the third requirement of a nexus for bilateral hearing loss, post-service, the record is mixed and reflects a favorable January 2018 private otolaryngologist opinion, and an unfavorable May 2015 VA audiology examination.  The January 2018 private otolaryngologist opinion provides probative medical evidence of record establishing a link between the Veteran's current bilateral hearing loss disability and his credible, confirmed hazardous noise exposure as an infantryman during his period of active service in the Army from 1960 to 1963.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  This private medical opinion also discussed up-to-date  favorable medical treatise evidence from 2011, while at the same time discounting the older 2006 medical treatise evidence cited by the May 2015 VA audiology examiner.  In this regard, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  In the present case, the Veteran has submitted a favorable private medical opinion in support of his claim.  This private medical opinion cited recent medical treatise evidence, which upholds the scientific validity of delayed-onset noise-induced hearing loss.
As currently codified, VA law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C. § 5107(b).  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

In light of the above, the Board finds that there is an approximate balance of positive and negative evidence on the bilateral hearing loss issue on appeal.  Certain elements of both the positive and negative medical opinions listed above in this case are probative.  Both sets of evidence have respective strengths and weaknesses.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for bilateral hearing loss disability.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for bilateral hearing loss disability is granted.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


